Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is the initial office action has been issued in response to patent application, 17/325230, filed on 20 May 2021 with PCT date of 17 February 2016.  Claims 1-20 are currently pending and have been considered below.  


Information Disclosure Statement
The information disclosure statement filed 05/26/2021 complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 and the information referred to therein has been considered as to the merits.  


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).




Claims 1-20 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-4, 8, 11-14, 16, of Patent 11048805 (application 15/999360).  

Claims 1-20:
Claims 1-20 have similar limitations as in claims  1-4, 8, 11-14, 16, of Patent 11048805 (application 15/999360).  Although the conflicting claims are not identical; they are not patentably distinct from each other because both applications claim storing data on a storage entity (SE).  Claims 1-20 are rejected under the reasons as set forth above.  


This is an obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Mihir et al. “Interactive Message-Locked Encryption and Secure Deduplicaiton” (01/21/2015) in view of Mehdi et al. “Remote Data Auditing in Cloud Computing Environments” (05/26/2015) (on Applicant’s IDS filed 11/09/2018) further in view of Bar-el et al. (US2013/0301830 A1, publish date 11/14/2013).

Claims 1, 11 and 20:
With respect to claims 1, 11 and 20, Mihir et al. discloses a method/system/a non-transitory computer readable medium storing a program, the execution of which causes one or more processors to execute a method for storing data on a storage entity (SE) (secure storage, abstract) the method/system/comprising the steps of:
a)    computing, by a client, a file identifier for a file to be stored on the SE (server’s storage consists of a list of cipher-parameter pairs c[i], p[i], page lines 31-33);
b)    providing, by the client, the file identifier to the SE to check if the file has already been stored using the file identifier (when client wants to use m, check and match means that a duplicate ciphertext already exits, no match is a fresh plaintext, cipher-parameter pairs c[i], p[i], page 11, 34-37);
c)    generating, by the client, a user-specific private identifier and a user-specific public identifier (when client wants to put m for each c[i], p[i], server generate a key, page 11, lines 33-34);
d)    updating or computing, by the client deice, of the file such that the updating or computing is homomorphic in the user-specific private identifier and in parts of the file (fully homomorphic encryption, page 11, lines 13-18); and
e)    providing, by the client, the user-specific public identifier (duplicate ciphertext already exits, page 11, lines 35-36), and a proof of possession (determine n=0 index match, page 11, lines 39-46) of the user-specific private identifier to the SE (client send pk, page 11, line 37-38) to enable the SE to store information (sends p, c to be stored on the server, stores result on server, page 11 lines 45-47) associated with the file based on the user-specific public identifier, and the proof of possession of the user-specific private identifier (duplicate ciphertext already exits, page 11, lines 35-36).

Mihir et al. does not disclose updating or computing tags as claimed.  

Mehdi et al. teaches updating or computing tags of the providing the user-specific public identifier, the updated tags (verification tags, page 65:19 second paragraph).

Mihir et al. and Mehdi et al. are analogous art because they are from the same field of endeavor of cloud storage.

It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to use Mehdi et al. in Mihir et al. for updating or computing tags; the updated tags as claimed for purposes of enhancing the deduplication system of Mihir et al. by employing tags to ensure that the correct blocks are used to produce new coded blocks.  (see Mehdi et al. page 65:19, second paragraph)

Mihir et al. discloses deterministic schemes (page 11, lines 28-27).

Neither Mihir et al. nor Mehdi et al. wherein generating the user-specific private identifier is based on using an oblivious key generation protocol between the client and a trusted entity, wherein the user-specific private identifier is a deterministic private identifier as claimed.

However, Bar-el et al. teaches a secure storage unit to securely store a confidential 
data item (0038), a Secure Storage Module (SSM) 141 associated with a Secure Storage 149 (0088), wherein generating the user-specific private identifier is based on using an oblivious key generation protocol between the client and a trusted entity, wherein the user-specific private identifier is a deterministic private identifier (the TLS/SSL protocol implementation may be oblivious of this password, and may be agnostic to any data that the web browser (or other application) sends to or receives from the web-server, 0098) (The output generated by SPEM 142, if the password entered is correct, may be a user-specific and service-specific secure storage key, encrypted for use solely by the secure component requesting authentication.  The secure storage keys may be derived from a device-private master key using a deterministic Key Derivation Function (KDF) which may utilize, as parameters, the User-ID and the Service-ID, as well as additional data, 0135).

Mihir et al., Mehdi et al., and Bar-el et al. are analogous art because they are from the same field of endeavor of storage.

It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to use Bar-el et al. in Mihir et al. and Mehdi et al. for wherein generating the user-specific private identifier is based on using an oblivious key generation protocol between the client and a trusted entity, wherein the user-specific private identifier is a deterministic private identifier as claimed for purposes of enhancing the deduplication system of Mihir et al. by securely storing a confidential data item in a secure storage unit.  (see Bar-el et al. 0049)

Claims 2, 12:
With respect to claims 2, 12, Mihir et al. discloses wherein the user-specific public identifier and/or the user-specific private identifier are computed as a public key/private key pair (input a public key pk, page 11, line 21) (encrypts under its private key, page 11, line 47).

Claims 3, 4, 13, 14:
With respect to claims 3, 4, 13, 14, Mihir et al. discloses wherein the file is encrypted and/or an information dispersal algorithm is applied on the file prior to storing (client computes, encrypts and stores result on the server, page 11, lines 47-48).

Mehdi et al. teaches wherein the dispersal algorithm comprises erasure-coding (erasure coding, 65:3).

Mihir et al. and Mehdi et al. are analogous art because they are from the same field of endeavor of cloud storage.

The motivation for combining Mihir et al. and Mehdi et al. is recited in claims 1 and 11.  

Claims 5, 6, 15, 16:
With respect to claims 5, 6, 15, 16, Mihir et al. discloses wherein the file identifier is generated by computing a hash tree/Merkle tree and using a root of the hash tree as the file identifier (UCS-secure hash function families, page 10, line 10).

Claims 7, 17:
With respect to claims 7, 17, Mihir et al. discloses wherein the user-specific public identifier is locally stored by the client as a verification key (server’s storage consists of a lit of ciphertext-parameter pairs, page 11, lines 33-34).  

Claims 8, 18:
With respect to claims 8, 18, the combination of Mihir et al., Mehdi et al., and Bar-el et al. discloses the limitations of claims 1 and 11, as addressed. 

Mihir et al. discloses wherein the SE stores the information associated with the file by:
f)    verifying, by the SE, the proof-of-possession (determine n=0 index match, page 11, lines 39-46);
h)    in a case of a successful checking, storing a public identifier for the file incorporating the user-specific public identifier and the updated tags (duplicate ciphertext already exits, page 11, lines 35-36); and
i)    in a case where the file has not already been stored, storing, by the SE, the file (sends p, c to be stored on the server, stores result on server, page 11 lines 45-47).

Mihir et al. does not disclose g)    verifying validity of the tags as claimed.  

Mehdi et al. teaches g) verifying validity of the tags (verification tags, page 65:19 second paragraph).

Mihir et al. and Mehdi et al. are analogous art because they are from the same field of endeavor of cloud storage.

The motivation for combining Mihir et al. and Mehdi et al. is recited in claims 1 and 11.  

Claims 9, 19:
With respect to claims 9, 19, the combination of Mihir et al., Mehdi et al., and Bar-el et al. discloses the limitations of claims 1, 18, as addressed. 

Mehdi et al. teaches wherein in a case where the file is already stored, verifying the validity of the tags is based on already stored elements of the file by the SE (all the coded blocks in each of the n servers are checked to ensure that the servers actually possess the blocks, page 65:19 second paragraph).

Mihir et al. and Mehdi et al. are analogous art because they are from the same field of endeavor of cloud storage.

The motivation for combining Mihir et al. and Mehdi et al. is recited in claims 1 and 11.  

Claim 10:
With respect to claim 10, Mihir et al. discloses wherein the file is stored in the storage entity together with the user-specific public identifier, the proof of possession and the tags (secure storage, abstract) (server’s storage consists of a list of cipher-parameter pairs c[i], p[i], page lines 31-33) (sends p, c to be stored on the server, stores result on server, page 11 lines 45-47).





Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, (see PTO Form 892).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Helai Salehi whose telephone number is 571-270-7468.  The examiner can normally be reached on Monday - Friday from 9 am to 5 pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jeff Pwu, can be reached on 571-272-6798.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HELAI SALEHI/Examiner, Art Unit 2433         

/JEFFREY C PWU/Supervisory Patent Examiner, Art Unit 2433